         Case 1:19-cv-02823-KBJ Document 15 Filed 10/21/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                           )
BENJAMIN WITTES, et al.,                   )
                                           )
              Plaintiffs,                  )
                                           )
              v.                           )      No. 19-cv-2823 (KBJ)
                                           )
U.S. DEPARTMENT OF JUSTICE,                )
                                           )
              Defendant.                   )
                                           )


                     ORDER DENYING PLAINTIFFS’ MOTION
                       FOR PRELIMINARY INJUNCTION

       Plaintiffs seek a preliminary injunction (“PI”) that requires the Department of

Justice both to expedite the processing of one of the two FOIA requests at issue in this

matter and conduct an adequate search for records with respect to the other. (See Pls.’

Mot. for a Prelim. Inj., ECF No. 11, at 2.) It is clear beyond cavil that the “basis of

injunctive relief in federal courts has always been irreparable harm and the inadequacy

of legal remedies,” Sampson v. Murray, 415 U.S. 61, 88 166 (1974) (internal quotation

marks and citation omitted), and upon consideration of Plaintiffs’ filing, this Court

finds that their motion falls short in both respects.

       In particular, although Plaintiffs maintain that they need the requested records

urgently in order to “inform public debate about the propriety of any continued

investigation of Andrew McCabe and have the opportunity to affect its outcome” (Mem.

in Supp. of Pls.’ Mot. for a Prelim. Inj. (“PI Mem”), ECF No. 11-1, at 6; see also Pls.’

Extension Opposition, ECF No. 14 (asserting that “[t]he DOJ is apparently in the

process of investigating and decided whether to indict Mr. McCabe and a decision can
         Case 1:19-cv-02823-KBJ Document 15 Filed 10/21/19 Page 2 of 3



come at any time”)), Plaintiffs have provided nothing to substantiate their apparent

assumption that prosecutorial determinations are subject to public debate, such that it

matters whether Plaintiffs gain access to the records they seek prior to DOJ’s

indictment determination. And in the absence of any indication that Plaintiffs’ claimed

interest in being able to influence DOJ’s prosecutorial discretion by disseminating

information to the public is even plausible, Plaintiffs cannot credibly claim that they

will be injured if DOJ is not ordered to tender the requested records now, before this

litigation has run its course. See Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22

(2008) (explaining that a preliminary injunction is “an extraordinary remedy that may

only be awarded upon a clear showing that the plaintiff is entitled to such relief”)

(citation omitted).

       What is more, Plaintiffs have failed to demonstrate that the informed debate that

they seek to initiate with the documents they hope to procure as a result of this FOIA

action (see PI Mem. at 6) could not occur even after DOJ’s allegedly imminent

prosecution determination is made. Plaintiffs provide no explanation as to why “the

chilling effect that the prospect of a politically motivated prosecution has on the civil

servants charged with faithfully executing our laws” (Pls.’ Extension Opp. at 2) cannot

be addressed effectively in retrospect, i.e., in the wake of an allegedly improper

indictment. Nor have Plaintiffs come anywhere close to establishing that their ability

either to inform the public about the allegedly “politically motivated” McCabe

investigation (id. at 3), or to lobby Congress concerning the White House’s alleged

improper attempts to influence McCabe’s potential prosecution, will be irreparably

harmed if their request for emergency relief concerning access to the requested records




                                             2
         Case 1:19-cv-02823-KBJ Document 15 Filed 10/21/19 Page 3 of 3



is not granted (see PI Mem. at 24, 31–32.) Consequently, this Court needs no further

briefing or argument to conclude that Plaintiffs have failed to demonstrate irreparable

injury—the sine qua non of preliminary injunctive relief. See Make the Rd. New York

v. McAleenan, No. 19-cv-2369, 2019 WL 4738070, at *13 (D.D.C. Sept. 27, 2019)

(observing that “a preliminary injunction entitles the movant to judicial intervention

before a ruling on the merits precisely because ‘the applicant is likely to suffer

irreparable harm before a decision on the merits can be rendered’”(citing 11A Charles

Alan Wright, Arthur R. Miller, & Mary Kay Kane, Federal Practice & Procedure

§ 2948.1 (3d ed. 2019)) .

       Accordingly, it is hereby

       ORDERED that Plaintiffs’ motion for a preliminary injunction (ECF. No. 11) is

DENIED. It is

       FURTHER ORDERED that Defendant’s Motion for An Extension of Time to

Respond to Plaintiffs’ Motion for Preliminary Injunction (ECF No. 13) is DENIED AS

MOOT.



DATE: October 21, 2019                    Ketanji Brown Jackson
                                          KETANJI BROWN JACKSON
                                          United States District Judge




                                             3
